Citation Nr: 0836107	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  96-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1971 to June 
1976.  He also had subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army National Guard through February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Jurisdiction over this case was subsequently 
transferred to the VARO in Columbia, South Carolina, and that 
office forwarded the appeal to the Board.  The Board remanded 
the claim in July 2004 for a Travel Board hearing, which took 
place before the undersigned acting Veterans Law Judge (VLJ) 
in March 2005.  The Board again remanded the claim in 
November 2005 for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In October 2006, the Board issued a decision that denied the 
veteran's claim.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2008, the Court issued an order that granted a joint 
motion to remand the matter to the Board.  The appeal has now 
been returned to the Board for action consistent with the 
instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed multiple joint 
arthritis as a result of the physical training he was 
required to complete during service in the Army National 
Guard.  He argues that he worked full time with the National 
Guard, that the nature of this service was equivalent to full 
time active duty, and that this qualifies him for 
consideration for disability compensation. 

The Board notes that the May 2008 joint motion states that a 
remand was necessary for three reasons.  Two of these reasons 
require additional development before they can be addressed 
by the Board.  

The first basis for the joint motion was for VA to notify the 
veteran that he could submit evidence to show that his 
service in the National Guard qualified as full-time duty in 
the Armed Forces.  The veteran argues that he was activated 
under the authority of chapter 10 of the United States Code 
and that this qualifies as Federal active duty for the 
purposes of benefits under chapter 38 of the United States 
Code.  A review of the claims folder is negative for any 
information that would either confirm or rebut the veteran's 
contention.  The Board finds that the veteran should be 
notified that he may submit evidence such as copies of his 
orders or other military records to support this contention, 
and that he should then be afforded an opportunity to obtain 
and submit such records. 

The joint motion further stated that the Board had improperly 
discounted opinions from the veteran's private doctors.  
Furthermore, the joint motion said that the Board had also 
failed to obtain adequate VA examinations that may have 
addressed the concerns raised regarding the private opinions.  
Therefore, the Board finds that the veteran should be 
scheduled for an additional VA examination that would include 
a review of the claims folder by the examiner.  The examiner 
should then be requested to express an opinion as to the 
etiology of the veteran's claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that he should 
submit evidence that supports his 
contention that his service with the 
Army National Guard constituted full-
time duty in the Armed Forces.  He 
should be requested to submit any 
evidence that shows he was ordered to 
duty under the provisions of 10 U.S.C., 
or any other evidence which he believes 
demonstrates he was on full-time duty.  
The veteran should be provided with 
adequate time to obtain and submit this 
documentation.  

2.  If the record suggests that the 
documentation required to show that the 
veteran's service with the Army 
National Guard constituted full-time 
duty in the Armed Forces, including any 
duty under chapter 10 of the United 
States Code is held by the federal 
government, the RO/AMC should take the 
necessary steps to obtain this 
information and associate it with the 
claims folder.  Documentation of the 
actions taken and any negative replies 
should be placed in the claims folder. 

3.  After the development requested 
above has been completed, schedule the 
veteran for a VA orthopedic 
examination.  The claims folder must be 
provided to the examiner for use in the 
study of this case, and the examiner 
must note that the claims folder has 
been reviewed.  All indicated tests and 
studies should be conducted.  The 
nature of the veteran's service in the 
Army National Guard must be provided to 
the examiner.  If part or all of the 
service in the Army National Guard is 
found to be full-time active duty, the 
examiner should be informed.  If full-
time active duty during this period is 
not confirmed, the examiner should be 
provided with information regarding the 
frequency and duration of the veteran's 
ACDUTRA during this period.

After the completion of the examination 
and review of the record, the examiner 
should be requested to provide the 
following opinions:

i) What is the current diagnosis of the 
veteran's disabilities?  Any claimed 
joint which currently has 
osteoarthritis should be identified. 

ii) If the development requested above 
establishes that the veteran's service 
in the Army National Guard constituted 
full-time duty, the examiner should 
attempt to express an opinion as to 
whether it is as likely or not the 
veteran's current osteoarthritis 
developed as a result of active 
service, to include the full-time duty 
in the National Guard.

iii) If the development requested above 
fails to establish that the veteran's 
service in the Army National Guard 
constituted full-time duty, the 
examiner should attempt to express an 
opinion as to whether it is as likely 
at not that the veteran's current 
osteoarthritis developed as a result of 
his first period of active duty, or 
during his ACDUTRA during National 
Guard service. 

Any opinion expressed in the 
examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or 
sound medical principles. 

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

